Citation Nr: 0527588	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-06 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased disability rating for 
varicose veins of the right leg, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
varicose veins of the left leg, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased disability rating for 
peritoneal adhesions, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for Group 
XIX muscle injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active service from March 1943 to April 
1946.  

This case came before the Board of Veterans Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

In July 2004, the Board remanded the issues listed above for 
further evidentiary development.  After the requested 
development was accomplished, the Appeals Management Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued the previous denials.

The Board notes that although the veteran requested a Board 
hearing in his July 2002 substantive appeal (VA Form 9), he 
specifically withdrew his request in a May 2003 letter, 
signed by him.  There are no other outstanding hearing 
requests of record.

A motion to advance this case on the docket due to the 
appellant's advancing age was granted by the Board in June 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).

Finally, the Board observes that in the November 2000 rating 
decision the RO also  denied a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU).  The veteran 
appealed that denial.  However, in a letter dated in May 
2003, the veteran withdrew his appeal with respect to that 
issue; thus, it is no longer in appellate status and will not 
be further addressed by the Board.  38 C.F.R. § 20.204(c) 
(2004).


FINDINGS OF FACT

1.  The veteran's right and left leg varicose veins are 
manifested by persistent edema, but no stasis pigmentation or 
eczema.

2.  The veteran's peritoneal adhesions are manifested by 
repeated partial obstructions (currently conceded, although 
not definitely shown), delayed transit of contrast medium, 
but no episodes of severe colic distension, nausea or 
vomiting.

3.  The veteran's Group XIX muscle injury more nearly 
approximates moderately severe disability than severe 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for right leg varicose veins have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7120 (2004).

2.  The criteria for a disability rating in excess of 20 
percent for left leg varicose veins have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7120 (2004).

3.  The criteria for a 30 percent disability rating, but not 
higher, for peritoneal adhesions have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7301 (2004).

4.  The criteria for a disability rating in excess of 30 
percent for Group XIX muscle injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5319 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected varicose veins, peritoneal 
adhesions and Group XIX muscle injury.  The Board will first 
discuss some preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran was notified by the 
statement of the case and SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  More significantly, a letter was 
sent to the veteran in July 2004, with a copy to his 
representative, which informed him of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Moreover, he was 
informed that he should submit any pertinent evidence in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notice requirements 
of the VCAA.

The record also reflects that all pertinent records 
identified by the veteran have been obtained.  In addition, 
he has been afforded appropriate VA examinations.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
outstanding evidence.  Accordingly, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.  

The Board also notes that the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121

In the case at hand, the veteran's claims were initially 
adjudicated shortly after the enactment of the VCAA in 
November 2000.  As discussed above, complete VCAA notice was 
not provided until July 2004.  The Board notes that the Court 
recently held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of the required notice by 
the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  Such is the case here.  
Following receipt of the July 2004 letter, the veteran was 
afforded ample opportunity to respond and to submit or 
identify evidence pertinent to his claims.  Following 
completion of all indicated development of the record, the 
AMC readjudicated the veteran's claims in June 2005.  There 
is no indication or reason to believe that the ultimate 
decision of the originating agency on any of the veteran's 
claims would have been different had complete VCAA notice 
been provided before the initial adjudication of the claims.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of these claims by the RO 
or the AMC were insignificant and non prejudicial to the 
veteran.  Accordingly, the Board will address the merits of 
the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Varicose Veins

The veteran is seeking increased disability ratings for his 
service-connected varicose veins.  He essentially contends 
that the symptomatology associated with his varicose veins is 
more severe than is contemplated by the currently assigned 
ratings.

The veteran's varicose veins are currently assigned a 20 
percent evaluation for each lower extremity under 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2004), which provides as 
follows: 

100%  With the following findings attributed to the 
effects of varicose veins: Massive board-like edema with 
constant pain at rest; 

60%  Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration;

40%  Persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration;

20%  Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema;

10%  Intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or 
compression hosiery;

0%  Asymptomatic palpable or visible varicose veins.

Note: These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26), if applicable.

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, finds that the veteran's 
overall level of symptomatology is not consistent with that 
enumerated for a higher rating for either leg.  

To warrant the next higher 40 percent rating for varicose 
veins, the evidence would have to show that the 
symptomatology more nearly approximates persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  

The Board notes that "persistent" is defined as insistently 
repetitive or continuous, tenacious, or enduring.  See Smith 
v. Principi, 17 Vet. App. 168 (2003).  

The Board also notes that the criteria of "stasis 
pigmentation or eczema" are stated in the disjunctive; 
therefore evidence that is deemed sufficient to establish any 
one of the criteria is sufficient.  See Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
However, the criteria of "persistent edema and [either] 
stasis pigmentation or eczema" are in the conjunctive.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].  In sum, 
it is not sufficient to show only persistent edema without 
either stasis pigmentation or eczema; however both stasis 
pigmentation and eczema need not be present so long as one of 
them is shown.  

The Board notes that there is a significant amount of medical 
evidence pertaining to the veteran's varicose veins, dating 
back to the award of service connection in 1946.  Not all of 
this evidence will be discussed by the Board.  The Board 
acknowledges that a request for an increased rating must be 
viewed in light of the entire relevant medical history.  See 
38 C.F.R. §§ 4.1, 4.41 (2004)  [history of injury]; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, where, as 
here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran was afforded a VA examination in August 2004.  
The examiner noted that the veteran denied any rash or skin 
breakdown of his lower extremity.  On examination, the 
veteran had 1+ pitting edema in his feet bilaterally.  There 
was no pitting edema detectable in the lower legs.  The 
veteran had a few small varicose veins visible in his calves.  
None were bulging or tender to palpation.  All of the visible 
veins were flush with his skin and were barely visible.  The 
veteran did have areas of tenderness in his lower extremities 
but they did not correlate with the presence of varicose 
veins.  There was no evidence of venous insufficiency on 
Doppler studies.

In a February 2002 VA examination, the examiner noted the 
presence of residual varicose veins in the right lateral 
lower thigh and in the anterior lateral aspect below the 
knee.  There were also varicose veins in the left posterior 
medial calf, but none in the thigh.  All were soft, nontender 
and the skin was intact.

The May 2000 examiner also found the skin to be bilaterally 
intact and with no discoloration.  There was some below-the-
knee swelling of the right leg with mild edema.  There were 
increased swelling and pitting edema of the left knee.

A March 1995 letter from the veteran's private physician, 
N.K.B., MD, shows a diagnosis of chronic edema of the lower 
extremities.  It was thought that the varicose veins were the 
primary etiology of the edema.

The veteran submitted photographs of his legs in May 2003 and 
in September 2004.  These show the presence of scars on the 
veteran's legs; however, they do not establish the presence 
of stasis pigmentation or eczema, as required for an 
increased rating.  Moreover, the Board is not competent to 
diagnose such conditions based on photographic evidence and 
without medical findings.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board may not base a decision on 
its own unsubstantiated medical conclusions].

In sum, while the evidence of record establishes the presence 
of at least some edema throughout the appeal period, thus 
establishing its persistence, the evidence does not show the 
presence of either stasis pigmentation or eczema associated 
with the veteran's varicose veins.  The veteran's skin has 
consistently been described as intact.  The May 2000 examiner 
specifically noted the absence of discoloration.  As neither 
stasis pigmentation nor eczema is shown, the Board finds that 
the manifestations of the varicose veins of the veteran's 
lower extremities do not more nearly approximate the criteria 
for a higher rating than those for a 20 percent rating.  

The Board has also considered whether a separate compensable 
rating is warranted for the surgical scars resulting from 
vein stripping in 1998.  The August 2004 examiner described 
well healed surgical scars along the medial aspect of the 
veteran's bilateral lower extremities, extending from mid-
thigh down to his ankle region.  There was decreased 
sensation running along the length of the scars.  Likewise, 
the February 2002 examiner noted "healed" surgical 
incisions in the medial aspect of both lower extremities.  
The veteran reported numbness to palpation over the area of 
the surgical scars.  Based on the criteria for evaluating 
scars other than on the head, face, or neck (Diagnostic Codes 
7801-7805), the Board finds that a compensable rating is not 
warranted.  The evidence does not indicate that the veteran's 
leg scars cause limited leg motion or limited leg function, 
or that they are deep (Diagnostic Codes 7801, 7805); the 
evidence does not indicate coverage of 144 square inches (929 
sq. cm.) or greater (Diagnostic Code 7802); the scars have 
not been found to be unstable (Diagnostic Code 7803) or 
painful on objective examination (Diagnostic Code 7804).  

The Board has also considered the version of 38 C.F.R. 
§ 4.118 in effect prior to September 2002.  See VAOGCPREC 7-
2003.  However, the evidence does not show second or third 
degree burns (Diagnostic Codes 7801, 7802); the scars have 
not been found to be poorly nourished or with ulcerations 
(Diagnostic Code 7803); and the scars are not painful on 
objective demonstration (Diagnostic Code 7804).  Accordingly, 
a separate compensable evaluation for scars is not warranted.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation or separate compensable 
evaluation for the varicose veins of either lower extremity.  
The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected 
symptomatology.  There is no doubt that the veteran is 
sincere in his belief that higher ratings are warranted.  
However, the Board believes that a 20 percent rating is 
consistent with the veteran's descriptions of his 
symptomatology, as well as the objective findings.  Moreover, 
while the veteran informed the August 2004 examiner that his 
symptoms had gotten worse, he has not suggested that he has 
either stasis pigmentation or eczema, and the objective 
medical evidence is considered more probative with respect to 
the presence of such conditions.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

Finally, the Board notes that the veteran requested in his VA 
Form 9 that the bilateral factor be applied to his varicose 
veins, as they affect both legs.  See 38 C.F.R. § 4.26 
(2004).  The Board simply notes that according to the 
November 2000 rating decision, the bilateral factor has been 
applied.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his varicose veins of the lower extremities.  

Peritoneal Adhesions

The veteran is seeking an increased disability rating for his 
service-connected peritoneal adhesions.  He essentially 
contends that the symptomatology associated with the 
disability is more severe than is contemplated by the 
currently assigned rating.  

The disability is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7301 (2004), which 
provides as follows: 

50%  Severe; definite partial obstruction shown by X-
ray, with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage;

30%  Moderately severe; partial obstruction manifested 
by delayed motility of barium meal and less frequent and 
less prolonged episodes of pain; 

10%  Moderate; pulling pain on attempting work or 
aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension;

0%  Mild.

NOTE: Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with digestive disorders.  

In this case, the applicable diagnostic code has not changed.  
The provisions of 38 C.F.R. § 4.112, concerning weight loss, 
are potentially applicable to this issue and have been 
changed.  However, in this case weight loss has not been 
identified as a problem either by the veteran or by medical 
professionals.  Accordingly, the above cited provisions are 
inapplicable given the circumstances of this case.   

The Board notes in passing that, in addition to his 
peritoneal adhesions, the veteran has also been diagnosed 
with a hiatal hernia and with a recent episode of sub-acute 
diverticulitis, neither of which is service-connected.  While 
the Board may not compensate the veteran for non service-
connected disorders, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

In this case, the Board does not believe that there is any 
substantial overlap in symptomatology.  In particular, the 
criteria for peritoneal adhesions center on the presence of 
bowel obstructions, which are not considered in the criteria 
for rating hiatal hernias.  However, to the extent that there 
is overlap, such as with the symptoms of nausea and vomiting, 
the Board will consider all such symptoms not specifically 
differentiated by examiners as part of the service-connected 
disorder.

The Board has reviewed the evidence of record and finds that 
the veteran's overall level of symptomatology most nearly 
approximates the criteria for a 30 percent rating.  

The veteran's peritoneal adhesions are currently evaluated as 
10 percent disabling.  To warrant the next higher rating of 
30 percent, the evidence must show or approximate moderately 
severe symptomatology with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain (as compared to the 50 percent 
level).  

The veteran was afforded a VA examination in August 2004 for 
the purpose of evaluating his peritoneal adhesions in light 
of the rating criteria.  The examiner found that there was 
"no evidence of bowel obstruction or partial bowel 
obstruction on examination today."  However, he also noted 
records of three hospitalizations over the past ten years 
attributed to partial or full small bowel obstructions.  The 
veteran's records show that he was hospitalized at Prince 
George's Hospital in 1994 with a small bowel obstruction.  
Later in March 1999, he was admitted to the same hospital 
with a partial small bowel obstruction.  In September 2003, 
he was admitted to Veteran's Medical Center in Baltimore with 
a partial small bowel obstruction.  Moreover, the examiner 
specifically noted that, in addition to these 
hospitalizations, the veteran has had numerous partial small 
bowel obstructions which he has treated himself at home.  He 
generally stops his food intake, remains in bed and takes 
pain medication, according to the examiner.  By the veteran's 
account, these episodes happen between once and twice per 
month.  The examiner did not dismiss the veteran's account, 
and so the Board accepts it as plausible.

Previous examinations also support the presence of bowel 
obstructions during the appeal period in addition to those 
treated surgically.  The May 2000 VA examiner diagnosed 
recurrent episodes of partial small bowel obstruction, 
treated and resolved with conservative treatment and no 
surgical therapy.  The December 2001 examiner diagnosed an 
obstruction, and found that there had been no change since 
the previous examination. 

Thus, while the August 2004 examiner did not find a current 
partial obstruction, the veteran's disability has clearly 
been manifested by numerous partial obstructions, including a 
clearly documented obstruction in 2003, during the period on 
appeal.  Moreover, while the August 2004 examiner found "no 
evidence of bowel obstruction or partial bowel obstruction on 
examination today," the Board does not believe that this 
statement ruled out a current obstruction.  The examiner 
emphasized that the examination was considerably limited due 
to inability to properly position the veteran and his 
limitation of movement within the limits of the examination.  

The Board also notes that the August 2004 examiner 
specifically noted a slow transit time of the contrast 
medium.  Although the examiner did not link this finding to a 
current obstruction, such symptomatology is listed in the 
rating criteria as a possible manifestation of a partial 
obstruction, as required for the 30 percent level.  

The Board finds that while the criteria enumerated for a 30 
percent rating are not clearly and unequivocally established, 
such is not a requirement for an increased rating.  See 38 
C.F.R. § 4.7 (2004) [higher of two evaluations].  The 
criteria need only be more nearly approximated than the 
criteria for a lower evaluation.  

In this case, given the documented history of repeated 
obstructions, the current finding of slow transit time of 
contrast medium during the examination, and the examiner's 
reported difficulties with respect to positioning the 
veteran, his failure to verify a current obstruction is not 
determinative.  As noted above, to deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany, 9 Vet. App. at 519, citing Gilbert, 1 Vet. 
App. at 54.  For the reasons discussed above, the Board finds 
that the evidence for and against a 30 percent rating are in 
approximate balance.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
Accordingly, the Board finds that a 30 percent rating is 
warranted.  

The Board has also considered whether a 50 percent rating is 
warranted.  Such a rating requires evidence of severe 
symptomatology with definite partial obstruction shown by X-
ray, with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.

In this case, while the Board has accorded the veteran the 
benefit of the doubt with respect to a current partial 
obstruction, the August 2004 examination, which included an 
abdominal X-ray did not indicate a partial obstruction.  In a 
May 2003 submission, the veteran pointed to a June 1994 X-
ray, which did show an obstruction at that time.  The Board 
does not contest that the veteran has suffered obstructions 
in the past; however, the obstruction detected in June 1994 
was removed prior to the period of time now on appeal (from 
March 4, 2000 to present).  A request for an increased rating 
must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. §§ 4.1, 4.41 (2004)  [history of 
injury]; Peyton, 1 Vet. App. at 287.  However, where, as 
here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco, 7 Vet. App. at 58.  

While the veteran does have a history of appendicitis and 
peritonitis during service, as well as an operation with 
drainage, there is no current evidence consistent with severe 
colic distension, nausea or vomiting.  The May 2000 examiner 
noted no history of nausea, vomiting or diarrhea.  The August 
2004 examiner noted that the veteran denied any nausea or 
vomiting.  Accordingly, the Board must conclude that the 
disability does not more nearly approximate the criteria for 
a rating in excess of 30 percent.

The Board has considered whether there is any other schedular 
basis for assigning an evaluation in excess of 30 percent, 
but has found none. 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a 30 percent rating 
are met, but that a preponderance of the evidence is against 
a 50 percent rating.  

Muscle Group XIX

The veteran is seeking an increased disability rating for his 
service-connected Group XIX muscle injury, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2004).  He essentially contends that 
the symptomatology associated with his muscle injury is more 
severe than is contemplated by the currently assigned rating.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56 (2004).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2004).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2004).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2004).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulation states that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Disability of Muscle Group XIX is evaluated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5319, which provides that disability 
of Muscle Group XIX warrants a noncompensable evaluation if 
it is slight, a 10 percent evaluation if it is moderate, a 30 
percent evaluation if it is moderately severe, or a 50 
percent evaluation if it is severe. 

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, finds that the disability 
does not warrant a higher rating under Diagnostic Code 5319.  

To warrant the next higher rating of 50 percent, the evidence 
would have to show that the disability more nearly 
approximates severe  than moderately severe muscle 
impairment.  A severe muscle disability results from a 
through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4) (2004).

In this case, the veteran's muscle injury resulted from 
multiple surgical procedures performed in the service.  An 
appendiceal abscess was drained in July 1943.  Service 
records show that the veteran was "perfectly well" until 
July 1944 when he was diagnosed with appendicitis, acute, 
gangrenous, perforated, and his appendix was removed in 
August 1944.  The veteran also suffered a peritonitis 
infection as a result of his appendicitis.  Two days later an 
ileostomy was performed to bypass an intestinal obstruction.  
Following the appendectomy in August 1944, the surgical scar 
was noted as well healed.  A November 1944 examination showed 
right rectus and left rectus healed incisions.  In June 1945, 
the veteran underwent a laparotomy to remove peritoneal 
adhesions which resulted from the previous procedures.  

The nature of the veteran's injury-multiple surgical 
procedures-is certainly not of the type or degree 
contemplated in the description above.  There is no evidence 
of bone damage, debridement, sloughing of soft parts or 
intermuscular binding and scarring.  While the service 
records clearly show the presence of infection, the Board 
finds that veteran's appendicitis and peritonitis cannot 
themselves be considered an infection caused by the surgical 
procedures.  They were in fact the reasons for the surgical 
procedures, which were intended to remedy these infections.  
The veteran also suffered an episode of hepatitis (cause 
noted as undetermined in November 1944 hospitalization 
record) shortly after his surgical procedure, while still 
hospitalized; however, there is no indication that this 
infection was related to or in any way affected his muscle 
injury.  

The regulations further provide that objective findings 
indicative of a severe muscle disability include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in the missile track; palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area; muscles that swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  38 
C.F.R. § 4.56(d)(4) (2004).

The veteran's abdominal scars have consistently been 
described as well healed.  There is no indication that they 
are currently adherent, ragged or depressed.  There is no 
indication of wide damage to the muscle group (XIX).  There 
is no loss of deep fascia or muscle substance described in 
any of the medical evidence of record.  The muscles have not 
been described as flabby or in any similar terminology, and 
there is no finding of abnormal swelling or hardening of the 
abdominal muscles.  The examiner noted that his examination 
of the veteran's abdominal muscles was severely limited by 
overlying tract.  The veteran's abdomen was noted by the 
examiner to be obese.  

With respect to muscle function in general, the veteran 
reported to the August 2004 examiner that his muscle damage 
has made him weaker, and he described muscle spasms in his 
lower abdomen that occur one to two times per month.  The 
August 2004 examiner conducted several tests of abdominal 
muscle function.  He asked the veteran to lean forward in his 
chair as if performing sit-ups.  There was detectable 
contraction of his abdominal wall muscles with this motion 
and the contraction seemed stronger on the left side than it 
did on the right.  However, this difference was apparently 
not significant as the examiner described the veteran's right 
side as possibly "slightly weaker" than the left.  While 
repetition of this motion appeared to cause increased fatigue 
and incoordination, it did not cause any pain.

The examiner also asked the veteran to raise both of his legs 
while sitting in his wheelchair, and this too caused 
contraction of his abdominal wall muscles which seemed to be 
relatively symmetric.  The veteran exhibited fatiguability 
with this exercise as well; however, no significant 
incoordination was evident.  Thus, while the testing 
conducted did not show any pain on motion, and showed 
conflicting evidence with respect to incoordination, there 
does appear to be some increased fatigue demonstrated with 
motion of the veteran's torso.  However, considering the 
mixed nature of the results, it does not appear that the 
veteran's muscle impairment can be described as severe.

The December 2001 VA examiner noted that the veteran can rise 
from his wheelchair only with difficulty and can climb on and 
off the examination table only with assistance; however, he 
did not attribute this to any impairment in the abdominal 
muscles.  Indeed, he specifically determined that there was 
no weakness of the abdominal muscles.  

Based on evidence discussed above, and in consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2004) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45, the 
Board finds that severe muscle disability is not shown.  The 
Board notes in particular that in the August 2004 
examination, the veteran denied any periods of flare-ups, and 
was unable to give any further examples of how his abdominal 
muscle weakness impaired his functioning.  Accordingly, the 
Board finds that the type and degree of symptomatology 
contemplated for severe muscle impairment is not shown, even 
considering additional functional loss under 38 C.F.R. §§ 
4.40 and 4.45 (2004).

The regulations also provide that, if present, the following 
are also signs of severe muscle disability: (A) X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4) (2004).

With respect to sign (A), the veteran's muscle injury was not 
caused by a gunshot or shell fragment, but by multiple 
surgical procedures.  With respect to sign (B), the evidence 
does not indicate adhesion of any of the surgical scars to 
bone.  With respect to sign (C), electrodiagnostic testing 
has not been conducted in the veteran's case.  With respect 
to signs (D), (F) and (G), while there is conflicting 
evidence with respect to weakness, none of the examiners 
described atrophy or induration of the abdominal muscles or 
any other muscle groups.  Similarly, although the August 2004 
examiner found the veteran's right side muscles to be 
slightly weaker than the left, he did not describe adaptive 
contraction of opposing muscle groups, sign (E).  

The Board has considered the veteran's contentions concerning 
the severity of his service-connected Group XIX muscle 
injury.  However, he has not pointed to or introduced 
evidence to support the type and degree of symptomatology 
required for a 50 percent rating.  The Board believes that a 
30 percent rating is consistent with the veteran descriptions 
of his symptomatology, as well as the objective findings.  

The Board has considered whether a separate compensable 
rating is warranted for the veteran's surgical scars, but has 
determined that the scars do not meet any of the criteria for 
a compensable evaluation.  The evidence does not indicate 
that the veteran's abdominal scars cause limited motion or 
limited function, or that they are deep (Diagnostic Codes 
7801, 7805).  The August 2004 examiner did note some dimpling 
and indentation, but did not describe them as deep.  Indeed, 
he described them as very difficult to detect.  

The evidence does not indicate coverage of 144 square inches 
(929 sq. cm.) or greater (Diagnostic Code 7802).  The August 
2004 examiner reported a scar measuring 13 cm. and another 
measuring 12 by 1 cm.  The December 2001 examiner noted that 
the veteran had approximately a 6-inch upper quadrant 
subcostal surgical scar, a 4 -inch left lower quadrant 
subumbilical left paramedian surgical scar, a 2 -inch right 
lower quadrant oblique surgical scar, and a 4 -inch 
horizontal left lower quadrant surgical scar.  Shortly after 
separation in August 1949, a VA examiner noted a 4 inch scar, 
two 6 inch scars and a 2 inch by 2 inch scar.  

The scars have not been found to be unstable (Diagnostic Code 
7803) or painful on objective examination (Diagnostic Code 
7804).  The August 2004 examiner reported that the veteran 
denied any pain specifically associated with his scars, and 
the examiner noted no tenderness to palpation.  The Board 
notes that the veteran's scars have consistently been 
described as well healed, including on examination at 
separation from service and on the first post-service 
examination in August 1949.  The December 2001 examiner noted 
that all the scars were well healed and soft, with no keloid 
formation, and of moderate cosmetic significance.  Similarly, 
the May 2000 VA examiner noted five abdominal surgical scars, 
all well healed and without hernias.

The Board has also considered the version of 38 C.F.R. 
§ 4.118 in effect prior to September 2002.  See VAOGCPREC 7-
2003.  However, the evidence does not show second or third 
degree burns (Diagnostic Codes 7801, 7802); the abdominal 
scars have not been found to be poorly nourished or with 
ulcerations (Diagnostic Code 7803); and the scars are not 
painful on objective demonstration as noted above (Diagnostic 
Code (7804).  Accordingly, a separate compensable evaluation 
for scars is not warranted.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that the veteran has not 
required frequent hospitalizations for any of the 
disabilities and that the manifestations of the disabilities 
are contemplated by the schedular criteria.  In sum, there is 
no indication that the average industrial impairment from any 
of the disabilities is in excess of that contemplated by the 
assigned evaluation or the evaluation granted herein.  
Accordingly, referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an increased evaluation for right leg varicose 
veins is denied.

Entitlement to an increased evaluation for left leg varicose 
veins is denied.

Entitlement to an increased evaluation of 30 percent for 
peritoneal adhesions is granted, subject to the regulations 
applicable to the payment of monetary benefits.  

Entitlement to an increased evaluation for Group XIX muscle 
injury is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


